             Case 1:21-cv-00094-RJL Document 7 Filed 01/12/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 CATHOLIC LEGAL IMMIGRATION
 NETWORK, INC., et al.,

                 Plaintiffs,

        v.

 EXECUTIVE OFFICE OF IMMIGRATION                            Case No. 21-cv-094
 REVIEW, et al.,

                 Defendants.                                Document Electronically Filed


                 MOTION FOR LEAVE TO USE ALTERNATE ADDRESS

       Pursuant to Federal Rule of Civil Procedure 7(b) and Civil Local Rule 7, Plaintiff Florence

Immigrant and Refugee Rights Project (the “Florence Project”), by counsel, hereby moves the

Court for leave to proceed through use of an alternate address rather than the “full residence

address” normally required under Local Civil Rule 5.1(c)(1). For the reasons set forth in the

attached declaration, the Florence Project possesses a fear of reprisal—including fear of property

damage, and physical harm to its staff and clients—if it provides its residence address on the public

docket, and there is no countervailing public interest in public disclosure of their residence

addresses or prejudice to the Defendants.

       In support of this motion, the Florence Project relies upon the attached memorandum of

points and authorities and an accompanying declaration, attached as Exhibit A. Per Civil Local

Rule 7(c), a proposed order is attached as Exhibit B. As the case was filed yesterday, January 11,

2021, opposing counsel has not yet been assigned, preventing Plaintiff from fulfilling the meet and

confer procedure set out in Local Civil Rule 7(m).



                                                 1
         Case 1:21-cv-00094-RJL Document 7 Filed 01/12/21 Page 2 of 2




Dated: January 12, 2021                              Respectfully submitted,

                                              By: s/ Keren Zwick

Mary Van Houten Harper**                            Keren Zwick (D.D.C. Bar. No. IL0055)
NATIONAL IMMIGRANT JUSTICE CENTER                   Mark Fleming*
1099 New York Ave. NW                               NATIONAL IMMIGRANT JUSTICE CENTER
Washington, DC 20001                                224 S. Michigan Ave., Suite 600
(312) 660-1370                                      Chicago, IL 60604
mharper@heartlandalliance.org                       (312) 660-1370
                                                    kzwick@heartlandalliance.org
Sarah Thompson (D.D.C. Bar No.                      mfleming@heartlandalliance.org
CA00073)
NATIONAL IMMIGRANT JUSTICE CENTER                   Jeffrey Dubner (D.C. Bar No. 1013399)
PO Box. 124975                                      Benjamin Seel (D.C. Bar No. 1035286)
San Diego, CA 92101                                 Sean A. Lev (D.C. Bar. No. 449936)
(312) 660-1370                                      DEMOCRACY FORWARD FOUNDATION
sthompson@heartlandalliance.org                     P.O. Box 34553
                                                    Washington, DC 20043
** Application for admission pro hac vice           (202) 448-9090
forthcoming; Limited to practice before the         jdubner@democracyforward.org
federal courts pending reinstatement to             bseel@democracyforward.org
D.C. Bar                                            slev@democracyforward.org

* Application for admission pro hac vice            Counsel for Plaintiffs
forthcoming




                                                2
